              Case 2:19-cr-00107-KJM Document 443 Filed 05/05/20 Page 1 of 3


 1

 2

 3

 4

 5

 6
                                 IN THE UNITED STATES DISTRICT COURT
 7
                                    EASTERN DISTRICT OF CALIFORNIA
 8

 9

10   UNITED STATES OF AMERICA,                          CASE NO. 2:19-CR-00107-KJM
11                                Plaintiff,            JOINT STATEMENT REGARDING
                                                        UNMONITORED ATTORNEY-CLIENT PHONE
12                          v.                          CALLS AT CALIFORNIA STATE PRISON-
                                                        SACRAMENTO FOR DEFENDANT BRANT
13   BRANT DANIEL,                                      DANIEL; ORDER
     AND MICHAEL TORRES,
14
                                 Defendants.
15

16

17          The parties to the stipulation and proposed order submitted to the Court, Docket No. 430,
18 respectfully submit this joint brief in response to the Court’s minute order from April 29, 2020. Docket

19 No. 433. The specific question in the minute order is, “Given that the California Department of

20 Corrections and Rehabilitation (CDCR) is a nonparty to this case, the parties’ to the stipulation between

21 Brant Daniel, Michael Torres, and the Government, ECF No. 430, are hereby ORDERED to file a short

22 joint statement clarifying whether the Stipulation represents that CDCR has agreed to be bound by the

23 proposed order.” Docket No. 433.

24          The short answer is that the United States is not authorized to represent CDCR’s legal position
25 on whether this Court has authority over it as a non-party to this pending criminal matter. That said, the

26 proposed stipulation was the product of extensive discussions with representatives of the United States

27 Marshals Service (“USMS”), who are legally responsible for Daniel and Torres while they are detained

28 pending trial, and individuals at the CDCR, who are housing Daniel and Torres pursuant to an
     JOINT STATEMENT REGARDING UNMONITORED            1
      ATTORNEY-CLIENT PHONE CALLS AT CALIFORNIA
      STATE PRISON-SACRAMENTO; ORDER
             Case 2:19-cr-00107-KJM Document 443 Filed 05/05/20 Page 2 of 3


 1 agreement with the USMS. The proposed stipulation represents a pragmatic compromise to ensure

 2 defendants Daniel and Torres receive monthly access to confidential communications with their legal

 3 representatives. In order to provide a more accurate statement of the compromise, the parties submit a

 4 slightly-modified proposed order with this joint statement that perhaps better represents the legal

 5 authority of the Court to order the necessary accommodations for defendants Daniel and Torres. The

 6 attached order would supersede the previous proposed order, Docket No. 430, and the parties would ask

 7 that it be rendered moot if the Court adopts this proposed order.

 8
     Dated: May 1, 2020                                     MCGREGOR W. SCOTT
 9                                                          United States Attorney
10
                                                            /s/ Jason Hitt
11                                                          JASON HITT
                                                            Assistant United States Attorney
12

13   Dated: May 1, 2020                                     /s/ Jason Hitt for John Balazs
                                                            JOHN BALAZS
14
                                                            TIMOTHY WARRINER
15                                                          Counsel for Defendant
                                                            BRANT DANIEL
16                                                          (Authorized by email on May 1, 2020)

17   Dated: May 1, 2020                                     /s/ Jason Hitt for Michael Hansen
                                                            MICHAEL HANSEN
18                                                          Advisory Counsel for Defendant
19                                                          MICHAEL TORRES
                                                            (Authorized by email on May 1, 2020)
20

21

22

23

24

25

26

27

28
      JOINT STATEMENT REGARDING UNMONITORED             2
      ATTORNEY-CLIENT PHONE CALLS AT CALIFORNIA
      STATE PRISON-SACRAMENTO; ORDER
              Case 2:19-cr-00107-KJM Document 443 Filed 05/05/20 Page 3 of 3


 1                                                   ORDER

 2          Based upon the stipulation of the parties, IT IS HEREBY ORDERED that the United States

 3 Marshals, through their contract with the California Department of Corrections and Rehabilitation, shall

 4 provide Defendants Brant Daniel and Michael Torres with four, 45-minute unmonitored phone calls per

 5 month with their attorneys of record, or court-appointed defense team members assisting in preparation

 6 of their defense in this case, including paralegals, investigators, experts, and mitigation specialists. The

 7 previously-proposed order, Docket No. 430, is denied as moot.

 8          IT IS SO ORDERED.

 9 DATED: May 5, 2020.

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      JOINT STATEMENT REGARDING UNMONITORED              3
      ATTORNEY-CLIENT PHONE CALLS AT CALIFORNIA
      STATE PRISON-SACRAMENTO; ORDER
